PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rands, Peter et al.
Application No. 16/890,664
Filed: 2 Jun 2020
For: Therapeutic Compounds

:
:
:	DECISION ON REQUEST
:                 FOR REFUND
:



This is a decision on the request for refund filed March 11, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $680.00, for fees erroneously paid at a large entity rate.  On June 2, 2020, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $680.00 was refunded to petitioner’s credit card on June 6, 2022.  Also, see MPEP §509.03(IX).

A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Paralegal Specialist
Office of Petitions

 
cc:	Brian J. Hubbard
	Condo Roccia Koptiw, LLP
	1800 JFK Blvd.  Suite 1700
	Philadelphia, PA  19103